Affirmed and Memorandum Opinion filed February 4, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00140-CR

                      IVAN JOSEPH RANDLE, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 338th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1433732

                          MEMORANDUM OPINION

      A jury convicted appellant, Ivan Joseph Randle, of murder and sentenced
him to confinement for fifty-five years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant timely brought this appeal. In two
issues, appellant claims the evidence is insufficient to support the jury’s verdict
and the trial court erred by denying his challenge to the State’s use of a peremptory
strike. We affirm.
                          I. SUFFICIENCY OF THE EVIDENCE

      We first address appellant’s second issue because success on this issue
would afford him the greatest relief. See Tex. R. App. P. 43.3; Campbell v. State,
125 S.W.3d 1, 4 n.1 (Tex. App.–Houston [14th Dist.] 2002, no pet.) (stating
reviewing court should first address complaints that would afford the greatest
relief). Appellant contends the State failed to establish, beyond a reasonable doubt,
that he is guilty of intentionally and knowingly causing the death of Carlos Martin
by stabbing him with a knife. Appellant also contends the evidence is insufficient
to support his conviction as a party to the offense.

                                 Standard of Review

      We apply a legal-sufficiency standard of review in determining whether the
evidence supports each element of a criminal offense that the State is required to
prove beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19,
(1979); Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013); see Gear v.
State, 340 S.W.3d 743, 746 (Tex. Crim. App. 2011). We examine all the evidence
adduced at trial, whether admissible or inadmissible, in the light most favorable to
the verdict to determine whether a jury was rationally justified in finding guilt
beyond a reasonable doubt. Temple, 390 S.W.3d at 360; Winfrey v. State, 393
S.W.3d 763, 767 (Tex. Crim. App. 2013). We consider both direct and
circumstantial evidence, as well as any reasonable inferences that may be drawn
from the evidence. See Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.
2007). “[W]e will uphold the verdict unless a rational factfinder must have had
reasonable doubt as to any essential element.” Laster v. State, 275 S.W.3d 512, 518
(Tex. Crim. App. 2009)

      We do not re-evaluate the weight and credibility of the evidence or
substitute our judgment for that of the factfinder. See Williams v. State, 235
                                           2
S.W.3d 742, 750 (Tex. Crim. App. 2007). Because the jury is the sole judge of the
witness’s credibility and the weight given their testimony, we resolve any
evidentiary conflicts or inconsistencies in favor of the verdict. See Wesbrook v.
State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000); see also Marshall v. State, 479
S.W.3d 840, 845 (Tex. Crim. App. 2016).

                                   The Evidence

      We summarize the evidence in light of appellant’s claim that the DNA
evidence at the scene does not establish he participated in or was a party to the
offense. Appellant does not challenge other elements of the offense.

      Witnesses saw three males enter Carlos Martin’s home on the night of his
death. A witness identified Rashad Tate as one of those men. Tate pled guilty to
murder. The discovery of appellant’s DNA at the crime scene led to his also being
charged with the offense. Appellant testified at trial and admitted to being one of
the three men entering Carlos’s home. The identity of the third man remained
unknown at the time of appellant’s trial.

      Sergeant Johnny Reyes was dispatched to a residence on Benford Drive, in
Harris County, Texas, on February 19, 2013. Deputy Mike Alvarez arrived after
Reyes. Reyes was approached by Lashonda Martin. The residence was the home of
Carlos and Lashonda and their three children. A cousin of Carlos, B.W., was living
with them at the time. Lashonda had left the home that evening while Carlos,
B.W., and the three children remained. When Lashonda returned home three or
four hours later, it was dark and her children and B.W. were outside, without
Carlos. Lashonda put the children in the truck and walked to the side of the house.
She looked through a window into the kitchen area and saw drawers open; she also
saw a bloody knife and a gun on the counter. Lashonda called her sister and then
the police. When an officer arrived, Lashonda told him that she had seen a knife
                                            3
and a gun on the counter. Lashonda testified there was not a gun in the home and
she never knew Carlos to own one. Lashonda said the only potential weapons in
the home were the kitchen knives.

      Reyes went to the front door, which was closed, while Alvarez went to the
side of the residence. There was no response to Reyes’s knock on the door.
Alvarez could not enter the backyard because of two dogs and looked through a
window with his flashlight. Alvarez saw a body, later identified as Carlos, on the
floor near the front door. Officers forced their way inside and went through the
residence.

      Carlos was covered in blood from his feet to his upper torso. Blood covered
the floor and a piano keyboard on the floor. No one else was found inside the
home. The back door was ajar and there was blood on it. The television was on and
it appeared the house had been ransacked – the furniture was in disarray, a mattress
had been flipped over or moved, and drawers were left open. A closet had also
been ransacked.

      Lashonda’s oldest son told police that Tate had been there earlier with two
other men. Lashonda knew Tate, who used to come to their home at the Mint
apartments before they moved to Benford Drive. Lashonda had never seen
appellant before, had not heard his name, and to her knowledge he had not been
inside the residence at Benford Drive.

      Lashonda testified that she had seen Carlos smoke marijuana outside their
home. Lashonda had never seen Carlos use any other type of drug and had never
seen him sell drugs. However, she gave Sergeant James Dousay the name of “June
Bug” as someone who might have been working on a dope deal with Carlos.




                                         4
      Dr. Michael Condron performed the autopsy. The autopsy revealed Carlos
suffered 121 sharp-force injuries, six of which were life-threatening. Carlos had
been stabbed multiple times and from multiple different directions. In addition,
Carlos suffered blunt-force injuries. The injuries on his head were consistent with
being pistol-whipped. The official cause of death was multiple blunt and sharp-
force injuries and the manner of death was homicide. Sergeant Dousay testified
that in his opinion there were multiple attackers.

      Deputy Maurice Carpenter, a crime scene investigator with the Harris
County Sheriff’s Office, testified several knives were found that were used in the
commission of the offense – three inside the residence and one outside in the
backyard. The knives recovered from the scene all appeared to be part of a set in
the house.

      A broken knife blade was found near Carlos. A broken, black-colored knife
handle and a piece of a broken knife handle were also in the entryway. A second
knife was in the entryway. The third knife found inside was on the kitchen counter.
All three knives were badly bent. Carpenter testified the bend could have been
caused by hitting a human body with the knife. According to Carpenter, an
assailant’s hand could be cut if it slid down the knife as they were stabbing
someone. If the DNA on the handle of a knife belonged to only one person,
Carpenter testified that she would expect that person to be the assailant.

      The gun on the kitchen counter had blood on it. The hammer was pulled
back in the cocked position and the wooden grip was broken. The jury heard
testimony that the grip could have been broken by using the gun to pistol-whip
someone.

      Fingerprints found on the interior side of the back door were identified as
belonging to Tate. Blood and shoe prints were found on the fence in the backyard
                                          5
of the Martins’s house. The evidence indicated three people went across the fence.
There was no evidence anyone left through the front door after the murder. The
kitchen knife that was found outside was near the fence.

       In the backyard of the house behind Martin’s residence, on Bafing Drive, a
piece of electronic musical equipment was found and there were dripped
bloodstains on the patio. The blood trail led from that backyard onto Bafing Drive
and down the street.

       Kacie Waiters, a DNA analyst for Harris County Institute of Forensic
Sciences, testified that appellant could not be excluded as a contributor of, i.e., his
DNA was consistent with, the DNA found in twenty samples taken from the scene.

       The four knives that appeared to have been used in the commission of the
offense were swabbed: the knife in the backyard; the knife on the kitchen counter;
the broken knife blade and handle in the entryway; and the unbroken knife in the
entryway.

       Appellant’s DNA was on the two knives in the entryway and the knife on
the counter. The unbroken knife in the entryway had DNA from at least two
persons, one major contributor and one minor contributor. Appellant could not be
excluded as a major contributor and Carlos could not be excluded as a minor
contributor. Tate, Lashonda, B.W. and D.R.1 were excluded. The blade also had a
DNA mixture from which appellant and Carlos were not excluded but Tate was
excluded.

       The results from the broken-knife handle in the entryway were also
consistent with DNA mixtures. Carlos was not excluded as a major contributor and
appellant was not excluded as a minor contributor. Tate was excluded.
       1
        Although the record is not clear, it appears D.R. is a neighbor and the samples from the
scene were also compared to his DNA.

                                               6
      The knife on the counter had a mixture of DNA from at least three persons –
two major and one minor contributor. The comparison of Tate to the minor
contributor was inconclusive. Appellant and Carlos could not be excluded as major
contributors. Lashonda, B.W. and D.R. were excluded.

      The .22 caliber cartridges inside the revolver had DNA consistent with
appellant and Carlos as major contributors. Tate was excluded.

      A carpet swab from the floor of the master bedroom contained DNA
consistent with Carlos and Tate, as a major contributor. The DNA results from the
box springs and the dresser drawer door handles in the master were consistent with
mixtures of DNA from at least two persons, one major and one minor. No
conclusions could be reach as to whether the DNA results were from one or more
minor contributors. Appellant was not excluded as a major contributor. Tate,
Carlos, Lashonda, B.W. and D.R. were excluded as major contributors.

      DNA results from blood on the couch were consistent with appellant as a
major contributor. Tate was excluded, as was Carlos, Lashonda, B.W., and D.R.

      The DNA results from an Apple laptop were consistent with mixtures of
DNA from at least two persons, one major and one minor. Appellant could not be
excluded as a major contributor and Carlos could not be excluded as a minor
contributor. Tate, Lashonda, B.W. and D.R. were excluded. The DNA results from
another swab from the Apple laptop did not exclude appellant as a major
contributor but did exclude Tate.

      Appellant was not excluded as a contributor to samples taken from the
hallway floor. Tate, Carlos, Lashonda, B.W. and D.R. were excluded from those
samples.



                                        7
      Appellant was not excluded as a major contributor to DNA mixtures on
swabs from the hall bathroom exterior doorknob and the exterior doorknob to the
second bedroom. Tate was excluded from both.

      DNA results from the swab of the fingerprint on the back door were
consistent with two major contributors and at least one minor contributor. No
interpretable results were obtained from the minor contributor. Carlos and Tate
could not be excluded as major contributors. Appellant was excluded as a major
contributor, as were Lashonda, B.W., and D.R.

      The DNA results from a piece of a fence board were consistent with
mixtures of DNA from at least two persons, one major and one minor. Appellant
could not be excluded as a major contributor and Carlos could not be excluded as a
minor contributor. Tate, Lashonda, B.W. and D.R. were excluded.

      Appellant was not excluded as a contributor to samples taken from the patio
bricks and sidewalk. Tate, Carlos, Lashonda, B.W. and D.R. were excluded from
those samples.

      Dr. Robert Benjamin testified for the defense. Benjamin stated that
guidelines for interpreting DNA can vary between laboratories. He testified that
one set of guidelines is not right and the other wrong but because of the variances,
there can be a different interpretation of the results.

      Benjamin testified that Tate could have been a contributor to the sample on
the master bedroom box springs. That sample had DNA from at least two people,
and he opined that perhaps three people touched it – appellant, Tate, and Carlos –
or one person, who had contacted the others, touched it, and transferred their DNA
to it. Benjamin testified the DNA on the dresser-drawer handles could also have
been a secondary transfer and Tate could have been a contributor.


                                            8
      According to Benjamin, there was a possibility that the DNA on the gun and
the handle of the knife on the countertop was put there by secondary transfer and
that Tate could have been a contributor. Benjamin testified that Tate was a possible
contributor to DNA on the knife found in the backyard, the interior knob of the
back door, the handle on the broken knife in the entryway, and a sample taken
from under Carlos’s fingernails. In other words, in contrast to Waiters, Benjamin
would not have excluded Tate as a possible contributor to the DNA on the box
springs, the dresser-drawer handles, the gun, the knife on the counter, or the broken
knife handle in the entryway, and he would have included appellant as a possible
contributor to the DNA on the back door.

      However, Benjamin agreed with Waiters’s testimony that appellant’s DNA
was on at least 20 items in the house. He also agreed appellant’s DNA was
throughout the house, often mixed with someone else’s DNA. According to
Benjamin, including other persons as possible contributors did not remove
appellant from being included. As he stated, “We added people. We didn’t subtract
anybody.” Benjamin agreed that he did not suggest appellant was excluded as to
any of the samples for which he had been included by Waiters.

      The defense called Rashad Tate. After admitting that he pled guilty to the
murder of Carlos and was currently serving a sentence for that offense, Tate
repeatedly answered, “No comment.”

      Emilia Quintero, a criminal investigator for the defense, had interviewed
Tate. She asked Tate about a statement he made to the district attorney that he
would feel bad if an innocent person were prosecuted and Tate told Quintero that
he would feel bad for anyone who was wrongly accused; he said appellant was in
the wrong place at the wrong time. Tate told Quintero that he was having problems
with Carlos, who owed him more than $10,000. Quintero had listened to an

                                         9
interview Tate gave the district attorney at the Harris County Jail in which Tate
said appellant “was probably scared and ran off.” Tate told Quintero it was
possible appellant was struggling with the third person. Tate said he pistol-
whipped Carlos. He told Quintero that when he broke knives stabbing Carlos, he
would get up and get another one from the kitchen.

      Quintero admitted that during her investigation she had listened to at least
four different versions given by Tate and stated that he tells the truth, “[w]hen it’s
convenient for him.” Quintero agreed that in the interview at the Harris County Jail
that she listened to, Tate repeatedly said that he was the only one who killed
Carlos. Quintero testified that she did not believe Tate was planning to kill Carlos.
Quintero said that she tried to convince Tate to tell the truth and he said, “there
were certain things that he just wasn’t going to say.”

      Appellant took the stand. He testified that his daily routine was to come
home from school, buy some marijuana, and smoke it. He bought marijuana from
someone named “Doc,” whom he would meet at the bus stop. Appellant said he
sometimes skipped school and went to the Mint apartments to smoke marijuana.
He met Tate at the Mint apartments and saw him there several times.

      According to appellant, on the day of the offense he took the bus to and from
school. He called Doc on his way home and after dropping his bag off, went back
to the bus stop to wait for him. Appellant was carrying his gun. He could not
remember from whom, when, or where he bought the gun. While waiting for Doc,
appellant saw Tate and another man he did not recognize. Appellant flagged down
Tate and said he was waiting on his “weed man.” Tate said he was going to “the
weed man right now to pick up some money” and appellant could come.

      Appellant testified they arrived at Carlos’s residence a little after 3:00 p.m.
Lashonda testified that she got home at 3:30 and did not leave again until after 5:00
                                         10
p.m. Appellant said kids were playing in front and Carlos was in the doorway
when they arrived. Appellant bought marijuana from Carlos and the four men
smoked on the porch.

      Appellant said he asked to go in and use the bathroom. He had to offer
Carlos $20 to let him in and Carlos escorted him inside. A $20 bill was found in
the entryway near Carlos’s body. While appellant was in the bathroom, after about
five minutes, he heard yelling. When he came out, after about ten or fifteen
minutes, Tate and the third man were “on” Carlos. Tate was asking Carlos about
money and Carlos was saying he did not have it. Carlos was on the floor with his
hands up and saying that his kids were outside. It was discovered that Carlos had
$700 in his pocket. Appellant said he never saw Carlos try to reach in his pocket
and pull out the $700.

      Appellant testified that Tate was on top of Carlos, “just swinging.”
Appellant could not tell if Tate or the other man had anything in their hands.
Appellant told Tate that he was leaving and walked toward the door; Tate stood in
front of him. Appellant tried to push Tate aside but as soon as he did, the third man
was already swinging and hit appellant on the left side of his face. Appellant
reached for his gun, but Tate and the other man rushed him, taking, or knocking
the gun out of his hand; he heard it hit the floor. While Tate the third man were
attacking appellant, he was trying to find his gun. Carlos tried to run for the door
but Tate saw him and ran to stop Carlos.

      According to appellant, the third man was still attacking him. Appellant tried
to block him and got his hands up. Appellant saw the third man had a knife in his
hand. Appellant was still looking for his gun on the floor and saw a knife; it was
bent. Appellant pushed the third man away and picked up the knife. Appellant
began using the knife to defend himself and eventually grabbed the knife out of the

                                           11
other man’s hand. Appellant then attacked him. The third man pushed appellant off
and ran towards the kitchen. Tate and Carlos were fighting near the front door.
Appellant saw the back door and ran out. He jumped the fence and ran towards his
house.

       Appellant testified that he had cuts on his forearm, hand, finger, face, head,
and knee and was bleeding. Appellant said his eye was swollen shut. He testified
that his aunt noticed it and he told her that he got in a fight or got jumped.
Appellant’s aunt testified at trial. There was no testimony that she had seen any
injuries on appellant. Appellant’s mother testified that when she saw appellant in
March of 2013, she noticed he had a gash in his hand. She learned he sustained an
injury on a fence.

       Appellant did not recall ever going towards the couch. He testified that he
was not in any other part of the house and did not know how his DNA got there.
Appellant denied having contacted Carlos.

       Appellant admitted that when he spoke to Sergeant Dousay in June of 2014,
his version of events was completely different from his testimony at trial.
Appellant agreed that the first time he recounted the version of events that he
testified to at trial was in April 2018, after Tate pled guilty, and he did not have to
worry how it would affect Tate. Appellant also admitted that his testimony at trial
was after he had years to look at the State’s evidence, including the photographs,
and think about how to explain each situation.2

       Appellant admitted that he told Dousay he bought his marijuana at school
and did not buy it on the streets. Appellant also told Dousay that he walked to and
       2
          Appellant was first tried and convicted of murder in 2016. The trial court granted
appellant a new trial. During appellant’s second trial in 2018, the trial court granted a mistrial.
This was not before the jury and therefore is not part of our review; it is offered only as context
for appellant’s testimony.

                                                12
from school, “every day.” He never said that he took the bus. According to
appellant’s aunt, appellant took the bus to school.

      Appellant denied ever having been to the house on Benford Drive. When
Dousay showed appellant a photograph of Tate, appellant denied knowing him.
When Dousay told appellant that he was working a murder investigation and it was
a “pretty vicious incident,” appellant acted like he did not know what happened.
Appellant said he felt like he was already a suspect. Appellant repeatedly denied
knowing anything; that was his version of events for four years.

                                      Analysis

      The DNA evidence did not simply put appellant at the scene of the offense,
as argued by appellant See Clayton v. State, 235 S.W.3d 772, 779 (Tex. Crim. App.
2009). We do not disagree that the presence of appellant’s blood in the house,
standing alone, would not sufficiently establish that appellant stabbed Carlos. Id.
However, it does not stand alone.

      The jury heard testimony that an assailant can cut their own hand on a knife
when stabbing someone. Appellant testified to having cuts on his hand, which he
said were caused by the knife fight with the third man. Either of these scenarios
would explain the source of appellant’s blood. It was for the jury to resolve the
conflict. A rational juror could have disbelieved appellant and concluded the cuts
on his hand were caused when he stabbed Carlos. See Finley v. State, 529 S.W.3d
198, 203–05 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d) (From a witness’s
testimony that the cut on defendant’s hand could have resulted when his hand
slipped from a knife handle, the jury could infer the defendant cut his hand while
stabbing victim).




                                         13
      Appellant’s DNA was mixed with Carlos’s DNA in multiple samples. The
mixture is evidence that appellant was close enough to Carlos for his blood to be
transferred to appellant. Appellant denied having come in contact with Carlos. The
mixture is evidence that further links appellant to Carlos’s injuries and discredits
appellant’s testimony. See id.

      The jury heard evidence that the gun belonging to appellant was used to
pistol-whip Carlos and appellant’s DNA was found along with Carlos’s DNA on
the bullets inside the gun. From this evidence, a rational juror could have believed
it was appellant who pistol-whipped Carlos.

      Appellant’s DNA was on two knives used to stab Carlos. The jury heard
testimony that if the DNA on the handle of a knife belonged to only one person, it
was to be expected that person was the assailant. There was evidence in the record
from which the jury could have concluded only appellant’s DNA was on the knife
handle. From this evidence, the jury could have believed appellant stabbed Carlos.

      In appellant’s version of events, he never entered the bedroom. The jury
heard evidence that appellant’s DNA was on the box springs and dresser drawer
handles. The jury heard testimony it could have been there because of secondary
transfer. It was for the jury to determine whether appellant searched the bedroom.

      Appellant testified that he opened the back door and left first, while Carlos
was still alive. However, Tate’s fingerprint was on the back door. From this
evidence, the jury could have determined he fled first and appellant’s testimony
was not credible.

      By his own testimony, appellant fled the scene. A factfinder may draw an
inference of guilt from the circumstance of flight. See Clayton, 235 S.W.3d at 780.



                                        14
      Additionally, appellant did not call police or tell anyone about the murder.
When questioned by police, appellant denied having even been present. Appellant
admitted that his testimony at trial was completely inconsistent with the statement
he gave police four years earlier.

      It was for the jury to determine appellant’s credibility and resolve the
conflicts between his testimony and the other evidence. Clearly, the jury rejected
appellant’s version of events and resolved the conflicts in the evidence against him.
Having examined all the evidence adduced at trial in the light most favorable to the
verdict and considering any reasonable inferences that may be drawn from that
evidence, we cannot say that a rational juror must have had reasonable doubt that
appellant was guilty. See Temple, 390 S.W.3d at 360; Laster, 275 S.W.3d at 518;
Clayton, 235 S.W.3d at 778. We conclude the evidence is legally sufficient to the
support the jury’s verdict. Issue two is overruled.

                                II. BATSON CHALLENGE

Appellant is an African American male. The State exercised a peremptory strike on
 juror 21, also African American. In his first issue, appellant claims the trial court
 erred by denying his Batson challenge to the State’s use of that strike. See Batson
         v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).

      Standard of Review Counsel is prohibited from exercising peremptory
strikes based on race. Batson, 476 U.S. at 89, 106 S.Ct. 1712; see U.S. Const.
amend. XIV, § 1. Excluding a juror based on race invalidates the jury selection
process, requiring a new trial. Davis v. Fisk Elec. Co., 268 S.W.3d 508, 521 (Tex.
2008). Generally, counsel is not required to explain or justify peremptory strikes,
unless a challenge is made under Batson. See Lewis v. State, 911 S.W.2d 1, 4 (Tex.
Crim. App. 1995); see also Tex. Code Crim. Proc. art. 35.14.


                                          15
      A Batson challenge consists of three steps. Nieto v. State, 365 S.W.3d 673,
675-76 (Tex. Crim. App. 2012). First, the objecting party must make a prima facie
case of discrimination. Id. Second, the striking party must tender race-neutral
reasons for the strike. Id. Third, if race-neutral reasons are tendered, the objecting
party must prove purposeful discrimination. Id. The trial court’s ruling on whether
purposeful discrimination has been proven must be sustained unless it is clearly
erroneous. Id. “The clearly erroneous standard is highly deferential because the
trial court is in the best position to determine if the prosecutor’s explanation is
genuinely race neutral.” Id.

                                              Analysis

      When the strike of juror 21 was challenged, the State offered the following
race-neutral reasons:

      On 21 we had her down as an R3,[3] as a teacher, and she also had her
      headphones on during the process of us deciding who was going to be
      picked. At one time, when Mr. Davis said “I only have one question --
      well, you know what, I have 2 questions, 3 questions,” she rolled her
      eyes -- made an audible gesture as if to say she didn’t want to be here.
      So as to the race neutral reason why 21 is not on -- why she was
      struck, we got the vibe she did not want to be a part of this process,
      Your Honor -- as to 21.

      The trial court stated, “I believe the State has met their burden of proof [;] it
is a race neutral reason for being excused.” Appellant did not argue the reason was
not race neutral nor proffer any evidence or argument of purposeful discrimination.

      On appeal, appellant argues that the State failed to proffer a race-neutral
reason. The State’s use of a peremptory strike on a juror because she was “an R3”
is a race-neutral reason.


      3
          This refers to her feelings that the goal should be rehabilitation, rather than punishment.

                                                 16
      The record reflects that several venire members who were teachers
expressed concern about missing school. The State’s striking of juror 21 because
she was a teacher is a race-neutral reason.

      The State described juror 21’s conduct that led it to believe she “didn’t want
to be here,” also a race-neutral reason for striking her. Appellant made no claim at
trial that juror 21 was not wearing headphones during voir dire or did not roll her
eyes when the prosecutor said he had more questions. The State’s striking of juror
21 based upon her conduct during voir dire is a race-neutral reason.

      Once the State tendered race-neutral reasons for striking juror 21, it became
appellant’s burden to prove purposeful discrimination. See Nieto, 365 S.W.3d at
675-76. As noted above, appellant did not proffer any evidence or argument of
purposeful discrimination to meet his burden. Accordingly, the trial court’s ruling
is not clearly erroneous and must be sustained. Id. Issue one is overruled.

                                  III.    CONCLUSION

      Having overruled appellant’s issues, we affirm the trial court’s judgment.




                                         /s/    Ken Wise
                                                Justice


Panel consists of Chief Justice Christopher and Justices Wise and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           17